Case: 14-10856    Date Filed: 03/27/2015   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-10856
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 1:13-cv-22988-WJZ


FELIX ARTURO LOAYZA WONG,

                                                               Plaintiff-Appellant,

                                     versus

CARNIVAL CORPORATION,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (March 27, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Felix Wong appeals an order that compelled him to arbitrate his employment

dispute with Carnival Corporation. We affirm.
              Case: 14-10856     Date Filed: 03/27/2015    Page: 2 of 3


      Wong argues that the arbitration clause in his contracts of employment is

void as against public policy, but his argument is foreclosed by our precedent in

Lindo v. NCL (Bahamas), Ltd., 652 F.3d 1257 (11th Cir. 2011). Wong argues that

the application of Panamian law, as required by his arbitration agreement, would

bar his claims for negligence under the Jones Act and for maintenance and cure

and unseaworthiness under the general maritime law. But in Lindo we held that a

seaman’s argument that a choice-of-law clause would foreclose all meaningful

relief under the laws of the United States was not a viable defense to the

enforcement of an arbitration agreement. Id. at 1283–85.

      Wong argues that Lindo is no longer good law for two reasons, but his

arguments fail. First, Wong argues that American Express Co. v. Italian Colors

Restaurant, 570 U.S. ____, 133 S. Ct. 2304 (2013), recognizes that federal courts

can invalidate an arbitration agreement as against public policy if it prevents the

effective vindication of a federal statutory right, but the Supreme Court held no

such thing. The Supreme Court instead stated that we must “rigorously enforce

arbitration agreements according to their terms,” 133 S. Ct. at 2309. Italian Colors

in no way abrogates our precedent in Lindo that a seaman cannot raise a defense of

public policy at the “arbitration-enforcement stage.” Lindo, 652 F.3d at 1282.

Second, Wong argues that we are bound by the contrary rule applied in Thomas v.

Carnival Corp., 573 F.3d 1113 (11th Cir. 2009), but we explained in Lindo that


                                          2
              Case: 14-10856    Date Filed: 03/27/2015   Page: 3 of 3


Thomas is inconsistent with an earlier precedent, Bautista v. Star Cruises, 396 F.3d
1289 (11th Cir. 2005). Lindo, 652 F.3d at 1277–78. We are bound by Bautista and

Lindo.

      We AFFIRM the order that compelled Wong to arbitrate his employment

dispute with Carnival.




                                         3